I cannot agree that a drug-dependent person upon whom a suspended sentence is imposed with a commitment to the commissioner of mental health must file an application for sentence review within thirty days of that sentence. In such a situation, review by the sentencing court is mandatory, unlike the ordinary suspended sentence with probation where the sentence may become effective only after there has been a violation of probation. Precedents requiring review applications to be filed within thirty days of the imposition of a suspended sentence with probation are inapplicable.State v. Webb, 26 Conn. Sup. 8, 11.
Where a drug-dependent person has been committed to the custody of the commissioner, he must be returned to court for "review of sentence" or for "such further proceedings as the court may deem appropriate." General Statutes § 19-499. If this defendant had obtained a review of his initial sentence by the Division, a further review and possible modification of that sentence would still have been required by the statute. The view of the majority, even if there had then been a modification by the trial court, would preclude any subsequent review by the Division of the sentence as modified, in spite of the plain intention of General Statutes § 51-195 to afford a right of review to any person sentenced to state prison.
It would be an exercise in futility to review sentences of the trial court which must again be reviewed by the trial court before becoming effective.
I dissent from the action of the Division in dismissing the application. *Page 139